Title: From Thomas Jefferson to James Monroe, 18 March 1806
From: Jefferson, Thomas
To: Monroe, James


                        
                     Th:J to J. M.
                            Washington Mar. 18. 1806.
                        
                        The 1st. of mr Nicholson’s resolutions was decided yesterday affirmatively by 87. republ. against 9.
                            republ. and 26. feds. had all been present it would have been 104. do. against 11. do. and 27. do. the latter
                            number comprehending every federalist in the house. mr R. withdrew before the question was put. this is considered as a
                            decision of the main question. when they come to details the votes will vary ad libitum. I have never seen a H. of
                            Representatives more solidly united in doing what they believe to be the best for the public interest. there can be no
                            better proof than the fact that so eminent a leader should at once & almost unanimously be abandoned. health &
                            affection.
                        
                            P.S. on further enquiry I find that all Nicholson’s resolutions were past yesterday, were reported &
                                confirmed by the House, and referred to a commee to bring in a bill. it will be during the progress of the bill
                                that the details will be discussed.—do not wonder if a third person be added to your commission
                            
                        
                    